DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021, 3/7/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 18 are objected to because of the following informalities:  
In claim 2, lines 1-2, the limitation of “a surface of the backside closest to the front side of the strip structure via” should be corrected into “a surface of the backside via closest to the front side of the strip structure”.  Appropriate correction is required.
In claim 18, line 2, the limitation of “CMP” should be corrected into “chemical mechanical polishing (CMP)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2021/0098306).
Regarding claim 9, Smith discloses, in at least figure 2 and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use), comprising: 
a first strip structure (202b, [54]); 
a second strip structure (202c, [54]); 
an isolation structure (208/206c, [54]) between the first strip structure (202b, [54]) and the second strip structure (202c, [54]); 
a backside via (204c, [54]) in the isolation structure (208/206c, [54]); 
a first epitaxy structure (212b, [6], [55]) over the first strip structure (202b, [54]); 
a second epitaxy structures (212c, [6], [55]) over the second strip structure (202c, [54]); 
a first contact (218b, [55]) over the first epitaxy structure (212b, [6], [55]), wherein a first portion (right portion of 218b, figure) of the first contact (218b, [55]) extends along a sidewall of the first epitaxy structure (212b, [6], [55]); and 
a second contact (218c, [55]) over the second epitaxy structure (212c, [6], [55]), wherein a bottommost position of the first portion (right portion of 218b, figure) of the first contact (218b, [55]) is below a bottommost position of the second contact (218c, [55]).
Regarding claim 10, Smith discloses the integrated circuit of claim 9 as described above.
Smith further discloses, in at least figure 2 and related text, the first portion (right portion of 218b, figure) of the first contact (218b, [55]) extends into the isolation structure (208/206c, [54]) and contacts the backside via (204c, [54]).
Regarding claim 11, Smith discloses the integrated circuit of claim 9 as described above.
Smith further discloses, in at least figure 2 and related text, the bottommost surface of the second contact (218c, [55]) is separated from the backside via (204c, [54]) by the isolation structure (208/206c, [54]).
Regarding claim 12, Smith discloses the integrated circuit of claim 9 as described above.
Smith further discloses, in at least figure 2 and related text, the first contact (218b, [55]) has a second portion (left portion of 218b, figure) along a second sidewall of the first epitaxy structure (212b, [6], [55]) opposite to the first sidewall of the first epitaxy structure (212b, [6], [55]), and a bottommost position of the second portion (left portion of 218b, figure) of the first contact (218b, [55]) is above the bottommost position of the first portion (right portion of 218b, figure) of the first contact (218b, [55]).
Regarding claim 13, Smith discloses the integrated circuit of claim 9 as described above.
Smith further discloses, in at least figure 2 and related text, a dummy fin (222c, [59]) over the isolation structure (208/206c, [54]) and between the first (212b, [6], [55]) and second (212c, [6], [55]) epitaxy structures, wherein the bottommost position of the first portion (right portion of 218b, figure) of the first contact (218b, [55]) is below a bottommost position of the dummy fin (222c, [59]).
Regarding claim 16, Smith discloses the integrated circuit of claim 9 as described above.
Smith further discloses, in at least figure 2 and related text, a first front-side via (232d, [57]) over the first contact (218b, [55]); 
a second front-side via (232e, [57]) over the second contact (218c, [55]); 
a first front-side metal line (238d, [58]) over the first front-side via (232d, [57]); and 
a second front-side metal line (238e, [58]) over the second front-side via (232e, [57]), wherein a space between the first (238d, [58]) and second (238e, [58]) front-side metal lines vertically overlaps the backside via (204c, [54]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2021/0098306) in view of Kim (US 2021/0028112).
Regarding claim 1, Smith discloses, in at least figures 2-3 and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use), comprising:
a strip structure (202b, [54]) having a front side and a back side; 
a gate structure ([53], [80]) on the front side of the strip structure (202b, [54]); 
a plurality of channel layers (242b, [82]) above the front side of the strip structure (202b, [54]), wherein each of the plurality of channel layers (242b, [82]) is enclosed within the gate structure ([53], [80]); 
an isolation structure (208/206c, [54]) surrounding the strip structure (202b, [54]); 
a backside via (204c, [54]) in the isolation structure (208/206c, [54]); 
an epitaxy structure (212b, [6], [55]) on the front side of the strip structure (202b, [54]); 
a contact (218b, [55]) over the epitaxy structure (212b, [6], [55]), wherein the contact (218b, [55]) has a first portion on a first side (right side of 212b, figures) of the epitaxy structure (212b, [6], [55]), and the first portion of the contact (218b, [55]) extends into the isolation structure (208/206c, [54]) and contacts the backside via (204c, [54]).
Smith does not explicitly disclose a backside power rail on the back side of the strip structure and in contact with the backside via.
Kim teaches, in at least figure 2 and related text, the device comprising a backside power rail (M2, [50], [51]) on the back side of the strip structure (105, [25]) and in contact with the backside via (120, [33]), for the purpose of providing a semiconductor device capable of reducing the occurrence of short-circuits between a conductive through structure and other components adjacent thereto ([5]).
Smith and Kim are analogous art because they both are directed to integrated circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smith with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Smith to have the backside power rail on the back side of the strip structure and in contact with the backside via, as taught by Kim, for the purpose of providing a semiconductor device capable of reducing the occurrence of short-circuits between a conductive through structure and other components adjacent thereto ([5], Kim).
Regarding claim 2, Smith in view of Kim discloses the integrated circuit of claim 1 as described above.
Smith further discloses, in at least figures 2-3 and related text, a surface of the backside via (204c, [54]) closest to the front side of the strip structure (202b, [54]) is lower than a topmost portion of the isolation structure (208/206c, [54]).
Regarding claim 3, Smith in view of Kim discloses the integrated circuit of claim 1 as described above.
Smith further discloses, in at least figures 2-3 and related text, the first portion of the contact (218b, [55]) is on a sidewall of the strip structure (202b, [54]).
Regarding claim 14, Smith discloses the integrated circuit of claim 9 as described above.
Smith does not explicitly disclose a power rail on a bottom surface of the backside via.
Kim teaches, in at least figure 2 and related text, the device comprising a power rail (M2, [50], [51]) on a bottom surface of the backside via (120, [33]), for the purpose of providing a semiconductor device capable of reducing the occurrence of short-circuits between a conductive through structure and other components adjacent thereto ([5]).
Smith and Kim are analogous art because they both are directed to integrated circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smith with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Smith to have the power rail on a bottom surface of the backside via, as taught by Kim, for the purpose of providing a semiconductor device capable of reducing the occurrence of short-circuits between a conductive through structure and other components adjacent thereto ([5], Kim).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “a surface of the first portion of the contact is in contact with both the backside via and the isolation structure” in combination with other elements of the base claims 1 and 4.
Claims 5-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the strip structure comprises a dielectric material and a dielectric liner covering at least three surfaces of the dielectric material” in combination with other elements of the base claims 1 and 5.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9 and 15 that recite “an entirety of the first front-side metal line vertically overlaps the backside via” in combination with other elements of the base claims 9 and 15.
Claims 17-20 are allowed because the prior art of record US 2020/0294860, neither anticipates nor render obvious the limitations of the base claims 17 that recite “forming an interlayer dielectric layer over the epitaxy structure and the dielectric layer; etching the interlayer dielectric layer, the dielectric layer, and the isolation structure to define an opening exposing the conductive material” in combination with other elements of the base claims 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811